DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 1/5/2022, the following has occurred: Claims 1, 4, and 14 have been amended.
Claims 1 – 19 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 13), machine (claims 14 – 19), which recite steps of 
Claims 1 – 13
generating a profile for an individual;
determining a plurality of historical twins for the individual, the historical twins having similar histories as the individual;
generating a progression map based on histories of the plurality of historical twins, the progression map comprising one or more disease progression states;
determining a progression state associated with the individual in response to the profile; and
displaying a graphical representation of the progression state with reference to the progression map.
Claims 14 – 19
receive information to generate a profile for an individual using a profile module;
determine a plurality of historical twins for the individual, the historical twins having similar histories as the individual;
generate a progression map based on histories of the plurality of historical twins, the progression map comprising one or more progression states;
determine a progression state associated with the individual in response to the profile; and
determine an optimized treatment protocol for the individual based on the progression state associated with the individual using a treatment protocol generator; and
a display adapter coupled to the processor, the display adapter configured to display a graphical representation of the progression state with reference to the progression map.
These steps of claims 1 – 19, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. As stated within the Specification:
Field of the Invention
[0002] This invention relates to disease identification and management and more particularly relates to an apparatus system and method for presenting a natural history and natural progression of disease.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 13, reciting particular aspects of how profile generation may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of displaying a graphical representation amounts to insignificant application, see MPEP 2106.05(g))
As stated in paragraph 74:
[0074] In one embodiment, the disease progression module 604 is configured to retrieve a disease progression map comprising one or more disease progression states from a data storage device. For example, the user profile module 602 may receive some indication or identification of a disease with which the individual has been diagnosed. The disease progression module 604 may then retrieve disease progression data from a data storage device 104. In one embodiment, the disease progression data may include a disease progression map or graph. Alternatively, the disease progression module 604 may generate the disease progression map in response to the disease progression data retrieved from the data storage device 104. The disease progression data may include a chart, a table, a data listing, a database report, a graph, a timeline, or the like. In one particular embodiment, the disease progression map may include a decision or event tree style graph. The disease progression map is described in greater detail below with reference to FIG. 13.
The inventive result is the display of data.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 3, 5 – 13, and 15 – 19, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a processor; claims 1 – 19, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
The Specification describes the instant additional elements in paragraphs 57 – 61. The Specification describes the generic nature of the hardware, “The CPU 302 may be a general purpose CPU or microprocessor.” Further, the selection includes, “The 1/0 adapter 310 may connect to one or more storage devices 312, such as one or more of a hard drive, a Compact Disk (CD) drive, a floppy disk drive, a tape drive, to the computer system 300.” Lastly, the selection has, “The present embodiments are not limited to the architecture of system 300. Rather the computer system 300 is provided as an example of one type of computing device that may be adapted to perform the functions of server 102 and user interface device 110. For example, any suitable processor-based device may be utilized including without limitation, including personal data assistants (PDAs), computer game consoles, and multi-processor servers.”
The Specification only mentions the additional element, “graphical user interface,” in paragraph 59 as, “In a further embodiment, the display adapter 322 may display a graphical user interface associated with a software or web-based application for presenting a natural history of a disease.”  The generic nature of the web-based application is first described in paragraph 47, “In a further embodiment, the user interface device 110 may access the Internet to access a web application or web service hosted by the server 102 and provide a user interface for enabling the service consumer (user) to enter personal information.” The use of existing web technologies is further emphasized in paragraph 65, “For example, a web application 412 may access a web service 414 to perform one or more web-based functions for the web application 412. In one embodiment, a web application 412 may operate on a first server 102 and access one or more web services 414 hosted on a second server (not shown) during operation.” It is therefore understood that the use of the “graphical user interface” is an extra-solution activity.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 3, 5 – 13, and 15 – 19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Therefore, the invention is not directed toward a technical improvement or a technological improvement. Rather, the invention represents an application of the abstract idea to existing technology with all the improvements from that application.  As stated in paragraph 41, “Many of the functional units described in this specification have been labeled as modules, in order to more particularly emphasize their implementation independence.”
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.
Rejection under 37 U.S.C. §101
The Applicant states, “The Office Action's reliance on the Specification in its analysis instead of Applicant's claimed limitations is improper as it ignores this requirement.”  The Applicant’s arguments are mistaken. The Examiner is reviewing the claims in light of the Specification.  The Examiner is understanding the claims as to what the Applicant believes that they have invented.
The Applicant states, “The resulting improvement is, among other things, a graphical user interface displaying a graphical representation of an individual's progression state generated by referring to a progression map generated based on the histories of a plurality of historical twins.” This is not a technical improvement or a technological improvement.
The Applicant states, “Instead, Applicant's claims provide, among other things, technically significant control of another device, here a graphical user interface for displaying a progression map of an individual, for improved diagnosis and treatment, as found eligible in Diamond v. Diehr, 450 U.S. 175 (1981).”  The Diehr reference is misplaced as the invention does not control the creation of a physical object.  The invention is directed toward presenting data and no practical application.
The Applicant states, “This functionality improves on the art by the practical application recited in the computer program product, method and apparatus recited in the claims.” There is no practical application. This is not a technical improvement or a technological improvement.
The Applicant states, “By, among other things, generating and displaying a progression  state with reference to the progression map on a graphical user interface, the Applicant's claims accomplish more than a mere organization of human activity.”  The Applicant has presented information that may potentially be used at a later date.  The information is potentially used to aide physicians in treating patients.
The Applicant states, “The claims in the present application also act in a distributed fashion that links the graphical representation with the progression map generated based on histories of the plurality of historical twins and computations performed using healthcare databases to efficiently display the results using a graphical user interface. Therefore, Applicant submits that the claims recite patent eligible subject matter under Amdocs.” The Applicant is mistaken regarding Amdocs in that the instant invention has no technological improvement.
The Applicant states, “No economic principles are involved in attributing a progression state to a target individual, nor are economic or behavioral principles invoked when displaying a graphical progression state of the target individual on a graphical user interface. Therefore, Applicant submits the claims do not recite an abstract idea nor are they directed to a judicial exception.” The Applicant has chosen to display a progression map because…?  The Applicant’s is arguing that there are no “behavioral principals” used when displaying information to a potential user in a particular way. The argument is not persuasive. 
The Applicant states, “Diagnosing a patient and determining a potential disease progression of an individual is a practical application and part of medical science and practice.” The Applicant is arguing that organizing human activity is a practical application.  However, this is exactly why the invention is an abstract idea and has no practical application.
The Applicant states, “The progression map is the result of analysis using the treatment histories of a plurality of historical twins. The creation of the progression map requires new and specialized data processing techniques that incorporate data from multiple historical twins and require the manipulation of computer data structures in multiple processing steps.”  An improved abstract idea is still an abstract idea.
The Applicant further states, “Rather, the specific (practical) applications are adapted to receive and process data in formats used within the medical community and to correlate that data with data from individuals and historical twins. These specific requirements dictate that the progression map and the progression state are generated and established by accessing data in specific ways and presentations on a graphical user interface.”  The Applicant is arguing that the abstract idea is more than the abstract idea.  The output of the data is merely the output of the data whether that output is to a piece of paper or to any other graphical user interface.
The Applicant states, “Office Action, page 4, paragraph 9. Evidence is required for the assertion the claims are well-understood, routine, and conventional activities. Berkheimer v. HP, Inc., 881 F.3d 1360 (Fed. Cir. 2018).” The Examiner notes that the Applicant has amended the output to be displayed using a web browser.  It is the Applicant’s own specification that describes the inventive concept and that the output is using ordinary means. For example, paragraph 66 includes, “One of ordinary skill in the art will recognize various web-based architectures employing web services 414 for modular operation of a web application 412.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pre-Grant Publication 2003/ 0127390 Davis, JR teaches determination of treatment methods
U.S. Pre-Grant Publication 2004/ 0143461 Watkins teaches displaying information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626